MEMORANDUM **
Yue Hua Tan and Qing Hua Zhang, natives and citizens of China, petition for review of the Board of Immigration Appeals’ (“BIA”) orders denying their motion to reopen proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004), we deny in part and dismiss in part the petitions for review.
The BIA acted within its discretion in denying the petitioners’ motions to reopen as untimely because petitioners filed the motions nearly eight years late, see 8 C.F.R. § 1003.2(c)(2) (a motion to reopen must be filed within ninety days of final order of removal or by September 30, 1996), and they failed to demonstrate that any exceptions applied to excuse the late filing, see 8 C.F.R. § 1003.2(c)(3)(h); see also He v. Gonzales, 501 F.3d 1128, 1129 (9th Cir.2007) (holding that the birth of two children in the United States cannot establish changed circumstances in the petitioners’ country of origin for purposes of motions to reopen); see also Fajardo v. INS, 300 F.3d 1018, 1020-22 (9th Cir.2002). Petitioners’ contention that the BIA failed to fully consider their motion is not persuasive.
We lack jurisdiction to consider petitioners’ challenges to the IJ’s underlying order denying relief, as the petition is not timely to that order.
PETITIONS FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.